Case 6:11-cv-02164-MJJ-CBW Document 332 Filed 12/14/20 Page 1 of 1 PageID #: 11250




                   UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF LOUISIANA
                        LAFAYETTE DIVISION

CHERYL SLADE, INDIVIDUALLY CIVIL ACTION NO. 6:11-CV-02164
AND ON BEHALF OF OTHERS
SIMILARLY SITUATED

VERSUS                                JUDGE JUNEAU

PROGRESSIVE SECURITY                  MAGISTRATE JUDGE WHITEHURST
INSURANCE CO

                                    ORDER

      IT IS HEREBY ORDERED that the hearing in this matter previously

scheduled for December 21, 2020 at 11 a.m. is CANCELED. The jury trial

previously set for March 1, 2021 is hereby CONTINUED to a date to be

determined, and the Scheduling Order, Rec. Doc. 304, is hereby VACATED.

      THUS DONE AND SIGNED in Lafayette, Louisiana, on this 14th day of

December, 2020.



                                      MICHAEL J. JUNEAU
                                      UNITED STATES DISTRICT JUDGE
